            Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  HOAI NGUYEN,
                                                     Civil Action No.
                      Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS


                                                     JURY TRIAL DEMANDED
   TRANSLATE BIO, INC., RONALD C.
   RENAUD, JR., OWEN HUGHES,
   DANIELLA BECKMAN, GEORGE
   DEMETRI, JEAN-FRANÇOIS
   FORMELA, ROBERT J. MEYER, AND
   ROBERT M. PLENGE,


                      Defendants.



       Plaintiff Hoai Nguyen (“Plaintiff”) by and through their undersigned attorneys, brings

this action on behalf of themself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Translate Bio, Inc. (“Translate Bio” or the “Company”) and other related parties and non-parties

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning Translate Bio and the Defendants.
            Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 2 of 15




                                SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against Translate Bio and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for violations of Sections

14(d)(4), 14(e) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and SEC Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-

9”), in connection with the proposed acquisition of the Company by affiliates of Sanofi AG.

(“Sanofi”) (the “Proposed Transaction”).

       2.      On August 2, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Sanofi. Pursuant to the terms of the Merger Agreement the

Company’s shareholders will have the right to receive $38.00 in cash for each share they own

(the “Merger Consideration”).

       3.      In accordance with the Merger Agreement, Merger Sub commenced a tender offer

to acquire all of Translate Bio’s outstanding common stock and will expire on September 13,

2021 (the “Tender Offer”).

       4.      On August 16, 2021, in order to convince the Company’s shareholders to tender

their shares in favor of the Proposed Transaction, the Board authorized the filing of a materially

incomplete and misleading solicitation statement with the SEC (the “Solicitation Statement”).

       5.      Accordingly, the failure to adequately disclose such material information

constitutes a violation of Sections 14(d), 14(e) and 20(a) of the Exchange Act as Translate Bio

stockholders need such information in order to make a fully informed decision whether to tender

their shares in support of the Proposed Transaction.

       6.      As set forth more fully herein, Plaintiff seeks to enjoin Defendants from

proceeding with the Proposed Transaction.




                                                2
               Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 3 of 15




                                   JURISDICTION AND VENUE

          7.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 as Plaintiff alleges violations of Sections 14(d)(4),

14(e) and 20(a) of the Exchange Act.

          8.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          9.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          10.     Plaintiff is, and has been at all times relevant hereto, the owner of Translate Bio

shares.

          11.     Defendant Translate Bio is incorporated under the laws of Delaware and has its

principal executive offices located at 29 Hartwell Avenue, Lexington, Massachusetts.             The

Company’s common stock trades on the NASDAQ Stock Exchange under the symbol “TBIO.”

          12.     Defendant Ronald C. Renaud, Jr. (“Renaud”) is and has been the Chief Executive

Officer (“CEO”) and a chairperson of the Board of Translate Bio at all times during the relevant

time period.

          13.     Defendant Owen Hughes (“Hughes”) is and has been a Translate Bio director at

all times during the relevant time period.




                                                   3
          Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 4 of 15




       14.     Defendant Daniella Beckman (“Beckman”) is and has been a Translate Bio

director at all times during the relevant time period.

       15.     Defendant George Demetri (“Demetri”) is and has been Translate Bio at all times

during the relevant time period.

       16.     Defendant Jean-François Formela (“Formela”) is and has been a Translate Bio

director at all times during the relevant time period.

       17.     Defendant Robert J. Meyer (“Meyer”) is and has been a Translate Bio director at

all times during the relevant time period.

       18.     Defendant Robert M. Plenge (“Plenge”) is and has been a Translate Bio director

at all times during the relevant time period.

       19.     Defendants Renaud, Hughes, Beckman, Demetri, Formela, Meyer, and Plenge are

collectively referred to herein as the “Individual Defendants.”

       20.     The Individual Defendants, along with Defendant Translate Bio, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       21.     Translate Bio is a clinical-stage mRNA therapeutics company developing a new

class of potentially transformative medicines to treat diseases caused by protein or gene

dysfunction, or to prevent infectious diseases by generating protective immunity. Translate Bio is

primarily focused on applying its technology to treat pulmonary diseases with a lead pulmonary

candidate being evaluated as an inhaled treatment for cystic fibrosis in a Phase 1/2 clinical trial.

Additional pulmonary diseases are being evaluated in discovery-stage research programs that

utilize a proprietary lung delivery platform. Translate Bio also believes it technology may apply




                                                  4
          Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 5 of 15




broadly to a wide range of diseases, including diseases that affect the liver. Additionally, the

platform may be applied to various classes of treatments, such as therapeutic antibodies and

protein degradation. Translate Bio is also pursuing the development of mRNA vaccines for

infectious diseases under a collaboration with Sanofi Pasteur.

                     The Company Announces the Proposed Transaction

       22.     On August 3, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       PARIS and LEXINGTON, Mass – August 3, 2021 – As part of Sanofi’s
       endeavor to accelerate the application of messenger RNA (mRNA) to develop
       therapeutics and vaccines, the company has entered into a definitive agreement
       with Translate Bio (NASDAQ: TBIO), a clinical-stage mRNA therapeutics
       company, under which Sanofi will acquire all outstanding shares of Translate Bio
       for $38.00 per share in cash, which represents a total equity value of
       approximately $3.2 billion (on a fully diluted basis). The Sanofi and Translate Bio
       Boards of Directors unanimously approved the transaction.

       “Translate Bio adds an mRNA technology platform and strong capabilities to our
       research, further advancing our ability to explore the promise of this technology
       to develop both best-in-class vaccines and therapeutics,” said Paul Hudson,
       Sanofi Chief Executive Officer. “A fully owned platform allows us to develop
       additional opportunities in the fast-evolving mRNA space. We will also be able to
       accelerate our existing partnered programs already under development. Our goal
       is to unlock the potential of mRNA in other strategic areas such as immunology,
       oncology, and rare diseases in addition to vaccines.”

       “Sanofi and Translate Bio have a shared commitment to innovation in the mRNA
       space. With Sanofi’s long-standing expertise in developing and commercializing
       vaccines and other innovative medicines on a global scale, Translate Bio’s mRNA
       technology is now even better positioned to reach more people, faster,” said
       Ronald Renaud, Chief Executive Officer, Translate Bio. “The talented and
       dedicated Translate Bio team has built the foundation of a strong mRNA platform.
       Our expertise coupled with that of Sanofi has driven significant progress under
       the collaboration thus far, and we believe that this acquisition will strengthen the
       team’s ability to achieve the full potential of the mRNA technology.”

       In June 2018, Sanofi and Translate Bio entered into a collaboration and exclusive
       license agreement to develop mRNA vaccines which was further expanded in
       2020 to broadly address current and future infectious diseases. There are two



                                                5
   Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 6 of 15




ongoing mRNA vaccine clinical trials under the collaboration, the COVID-19
vaccine Phase 1/2 study with results expected in Q3 2021 and the mRNA seasonal
influenza vaccine Phase 1 trial with results due in Q4 2021. The acquisition builds
on Sanofi’s establishment of a first-of-its kind vaccines mRNA Center of
Excellence.

On the therapeutic side, Translate Bio has an early-stage pipeline in cystic fibrosis
and other rare pulmonary diseases. In addition, discovery work is ongoing in
diseases that affect the liver, and Translate Bio’s MRTTM platform may be applied
to various classes of treatments, such as therapeutic antibodies or vaccines in
areas such as oncology. Sanofi’s recent acquisition of Tidal Therapeutics
expanded the company’s mRNA research capabilities in both immuno-oncology
and inflammatory diseases. The Translate Bio acquisition further accelerates
Sanofi’s efforts to develop transformative medicines using mRNA technology.

Transaction Terms

Under the terms of the merger agreement, Sanofi will commence a cash tender
offer to acquire all outstanding shares of Translate Bio common stock for $38.00
per share in cash reflecting a total equity value of Translate Bio of approximately
$3.2 billion. The purchase price represents a premium of 56% to Translate Bio’s
volume-weighted average price per share over the past 60 days.

To demonstrate their commitment to the transaction, the chief executive officer of
Translate Bio and Translate Bio’s largest shareholder, The Baupost Group,
L.L.C., have signed binding commitments to support the tender offer. These
binding commitments, combined with the Translate Bio shares already owned by
Sanofi or its affiliates, represent a total of approximately 30% of Translate Bio’s
total shares outstanding.

The consummation of the tender offer is subject to customary closing conditions,
including the tender of a number of shares of Translate Bio common stock that
together with shares already owned by Sanofi or its affiliates represents at least a
majority of the outstanding shares of Translate Bio common stock, the expiration
or termination of the waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, and other customary conditions. Following the
successful completion of the tender offer, a wholly owned subsidiary of Sanofi
will merge with Translate Bio and the outstanding Translate Bio shares not
already owned by Sanofi or its affiliates that are not tendered in the tender offer
will be converted into the right to receive the same $38.00 per share in cash paid
in the tender offer. The tender offer is expected to commence later this month.
Sanofi plans to fund the transaction with available cash resources. Subject to the
satisfaction or waiver of customary closing conditions, Sanofi expects to complete
the acquisition in the third quarter of 2021.




                                         6
          Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 7 of 15




       Morgan Stanley & Co. International plc is acting as exclusive financial advisor to
       Sanofi while Weil, Gotshal & Manges LLP is acting as legal counsel. Centerview
       Partners is acting as lead financial advisor to Translate Bio in the transaction,
       while Paul, Weiss, Rifkind, Wharton & Garrison LLP is acting as legal counsel.
       Evercore is also acting as a financial advisor in this transaction to Translate Bio.
       MTS Health Partners, LP is also giving financial advice to Translate Bio.

                     FALSE AND MISLEADING STATEMENTS
          AND/OR MATERIAL OMISSIONS IN THE SOLICITATION STATEMENT

       23.     On August 16, 2021, the Company authorized the filing of the Solicitation

Statement with the SEC.        The Solicitation Statement recommends that the Company’s

shareholders tender their shares in favor of the Proposed Transaction.

       24.     Defendants were obligated to carefully review the Solicitation Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Solicitation Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to tender their shares in favor of the

Proposed Transaction.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       25.     The Solicitation Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       26.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new



1
 See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial


                                                7
          Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 8 of 15




and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       27.     In order to make management’s projections included in the Solicitation Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       28.     Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) EBIT; and (ii) Unlevered Free Cash Flow.

       29.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when deciding whether to tender

their shares in favor of the Proposed Transaction. Specifically, the above information would

provide shareholders with a better understanding of the analyses performed by the Company’s

financial advisor in support of its opinion.




Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
  Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017),  available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                8
            Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 9 of 15




                      Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding Centerview’s Financial Opinions

       30.      The Solicitation Statement contains the financial analyses and opinion of

Centerview Partners (“Centerview”) concerning the Proposed Transaction, but fails to provide

material information concerning such.

       31.      With respect to Centerview’s Selected Public Company Analysis, the Solicitation

Statement     fails   to   disclose    the      individual   multiples   and    metrics     for    the

companies observed in the analysis.

       32.      With respect to Centerview’s Selected Precedent Transaction Analysis, the

Solicitation Statement fails to disclose the individual multiples and metrics for each

of the transactions observed in the analysis.

       33.      With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the basis underlying Centerview’s use of the discount rates range

used in the analysis; (ii) weighted average cost of capital of the Company; (iii) the Company’s

terminal value; (v) the basis underlying the assumption that the Company’s unlevered free cash

flows would decline in perpetuity after December 31, 2049 at a rate of free cash flow decline of

20% year over year; (vi) the basis underlying the perpetuity growth rate used in the analysis; (vii)

the number of fully-diluted outstanding shares of Company common stock.

       34.      With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the inputs and assumptions underlying the range of discount rates

used in the analysis; (ii) Company’s estimated cash.

       35.      With respect to Centerview’s Analyst Price Target Analysis, the Solicitation

Statement fails to disclose the specific price targets observed, as well as the sources thereof.




                                                   9
            Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 10 of 15




          36.   With respect to Centerview’s Premia Paid Analysis, the Solicitation Statement

fails to disclose the premiums of the selected transactions.

          37.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          38.   Without the above described information, the Company’s shareholders are not

fully informed with respect to the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(d)
                of the Exchange Act and Rule 14d-9 Promulgated Thereunder)

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder

makes it a requirement to make full and complete disclosure in connection with tender offers.

          41.   As discussed herein, the Solicitation Statement, while soliciting shareholder

support for the Proposed Transaction, misrepresent and/or omit material facts concerning the

Proposed Transaction.




                                                  10
          Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 11 of 15




       42.     Defendants prepared, reviewed, filed and disseminated the false and misleading

Solicitation Statement to Translate Bio shareholders. In doing so, Defendants knew or recklessly

disregarded that the Solicitation Statement failed to disclose material facts necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading.

       43.     The omissions and incomplete and misleading statements in the Solicitation

Statement are material in that a reasonable shareholder would consider them important in

deciding whether to tender their shares in favor of the Proposed Transaction. In addition, a

reasonable investor would view such information as altering the “total mix” of information made

available to shareholders.

       44.     By virtue of their positions within the Company and/or roles in the process and in

the preparation of the Solicitation Statement, Defendants were undoubtedly aware of this

information and had previously reviewed it, including participating in the Proposed Transaction

negotiation and sales process and reviewing Translate Bio’s financial advisor’s complete

financial analyses purportedly summarized in the Solicitation Statement.

       45.     The Individual Defendants undoubtedly reviewed and relied upon the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction.

       46.     Translate Bio is deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Solicitation Statement.

       47.     Defendants knew that Plaintiff would rely upon the Solicitation Statement in

determining whether to tender their shares in favor of the Proposed Transaction.




                                                11
            Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 12 of 15




          48.   As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder,

absent injunctive relief from the Court, Plaintiff will suffer irreparable injury by being denied the

opportunity to make an informed decision as to whether to tender their shares in favor of the

Proposed Transaction.

          49.   Plaintiff has no adequate remedy at law.

                                             COUNT II

                              (Against All Defendants for Violation
                              Of Section 14(e) of the Exchange Act)

          50.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made false statements of material fact or failed to state all material facts

that would be necessary to make the statements made, in light of the circumstances, not

misleading, or engaged in deceptive or manipulative acts or practices, in connection with the

Proposed Transaction.

          52.   Defendants knew that Plaintiff and the Company’s shareholders would rely upon

their statements made in the Solicitation Statement in determining whether to tender shares in

favor of the Proposed Transaction.

          53.   As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

will suffer irreparable injury by being denied the opportunity to make an informed decision as to

whether to tender their shares in favor of the Proposed Transaction.

                                            COUNT III



                                                  12
            Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 13 of 15




                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          54.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          55.   The Individual Defendants acted as controlling persons of Translate Bio within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Translate Bio, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision-making of the Company, including the

content and dissemination of the various statements which Plaintiff contends are false and

misleading.

          56.   Each of the Individual Defendants were provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          57.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations alleged herein, and exercised the same. The Solicitation Statement contain the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly connected with and involved in the making of the

Solicitation Statement.




                                                  13
            Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 14 of 15




       58.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(e) of the Exchange

Act, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons and the acts described herein, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act.

       59.      As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will

be irreparably harmed.

       60.      Plaintiff has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the

Solicitation Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for the damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury on all issues so triable.




                                                 14
         Case 1:21-cv-07062-UA Document 1 Filed 08/20/21 Page 15 of 15




Dated: August 20, 2021                          Respectfully submitted,

                                                By: /s/ Joshua M. Lifshitz
                                                Joshua M. Lifshitz
                                                Email: jml@jlclasslaw.com
                                                LIFSHITZ LAW FIRM, P.C.
                                                1190 Broadway,
                                                Hewlett, New York 11557
                                                Telephone: (516) 493-9780
                                                Facsimile: (516) 280-7376

                                                Attorneys for Plaintiff




                                      15
